DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on October 9, 2020.  These drawings are acceptable.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “In one example”) and also because it fails to summarize the salient steps characterizing the instant inventive methods (i.e., all of the summarized steps appear to be optional due to the reliance of the verb “can” throughout the abstract).  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no antecedent basis in the specification for the term “neutral position” as recited in claim 3. No new matter should be added. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be any corresponding description in the specification for rotating the ejector to return to a neutral position as recited in claim 3 of the instant application. Similarly, there also does not appear to be any corresponding description in the specification for a shape of the ice piece layer being based at least in part on a shape of the ejector as recited in claim 6 of the instant application. Lastly, there does not appear to be any corresponding description in the specification for, specifically prior to prying at least one ice piece layer away, reversing a direction of a cooling cycle to increase a temperature of the refrigerant tube as recited in claim 8 of the instant application. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As noted in greater detail above, the specification lacks any corresponding description pertaining to the claimed subject matter of each of claim 3 and of claim 6. 
Claim 3 recites “a neutral position” of the ejector. However, given the absence of the any corresponding description for the same (as noted in greater detail above) and also given that the term “neutral” is an undefined relative term, the term “neutral” as used to qualify the location of the ejector renders the same indeterminate and the claim indefinite with regard to the scope of protection sought by the claim.
Claim 6 recites that “a shape of the ice piece layer is based at least in part on a shape of the ejector”, yet there is no corresponding description of the same in the specification (as also noted in greater detail above). Therefore, absent any additional clarification, it is not entirely clear what is intended to be encompassed by the aforementioned limitations in claim 6, thus rendering the claim indefinite with regard to the scope of protection sought by the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

As best can be understood in view of the indefiniteness of claims 3 and 6, claims 1 through 3, 6, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Parr (U.S. Patent No. 3,393,531).
Parr discloses the inventive ice making method essentially as claimed, including, for example, with regard to claim 1 of the instant application: providing a water stream via jet 16 (i.e., see column 2, lines 44-50; also see column 2, lines 61-70) to an ice formation cell or compartment 6 of an ice formation tray or hollow rectangular block 1 which forms “a shallow tray” (i.e., see column 2, lines 30-37); freezing a portion of the water stream via a refrigerant tube 10/11 (i.e., within the ice formation tray or block 1; see column 1, lines 45-50; also column 3, lines 54-59) to make an ice piece layer (i.e., with any ice formed inherently being a layer of a piece of ice at least as broadly interpreted as required for a pending claim); and prying the ice piece layer away from the ice formation cell or compartment 6 via an ejector or blade 20, the ejector or blade 20 being configured to rotate about an axis or spindle 21 (i.e., see column 2, lines 51-60).  
With regard to claim 2 of the instant application, Parr discloses the method of claim 1, wherein the ice piece layer comprises a plurality of ice pieces (i.e., ones formed within separate ice formation cells or compartments 6; see column 2, lines 30-37), and prying the ice piece layer away further comprises prying one of the plurality of ice pieces by rotating the ejector or blade 20 (i.e., see column 2, line 51-60).  
With regard to claim 3 of the instant application, Parr discloses the method of claim 1, further comprising, subsequent to prying the ice piece layer, rotating the ejector or blade 20 to return to a “neutral” position (i.e., see column 3, lines 8-11).  For examination purposes, absent a definition or description of the same in the instant application, the term “neutral” is deemed to be synonymous with “starting position” or similar. 
With regard to claim 6 of the instant application, Parr discloses the method of claim 1, wherein a shape of the ice piece layer is, at least as broadly interpreted as required for a pending claim, is based at least in part on a shape of the ejector or blade 20.  
With regard to claim 14 of the instant application, Parr discloses the method of claim 1, further comprising an ejector shaft drive assembly comprising an ejector shaft or spindle 21, the ejector or blade 20 mounted on the ejector shaft or spindle 21, and at least one of a plate or bracket 23 and a cam (i.e., at least one of cams 42-44).  
With regard to claim 15 of the instant application, Parr discloses the method of claim 14, wherein the ejector shaft or spindle 21 is connected to a link or cam 42, wherein the link or cam 42 comprises a slot or dwell portion 46 that facilitates a rotation of the ejector shaft or spindle 21.  
The reference thus reads on the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4, 5, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parr (U.S. Patent No. 3,393,531) in view of Miller et al. (US Patent No. 7,340,913 B2). 
As described in greater detail above, Parr discloses the instant inventive ice making method essentially as claimed, including supplying providing a water stream via jet 16 (i.e., see column 2, lines 44-50; also see column 2, lines 61-70) to an ice formation cell or compartment 6 of an ice formation tray or hollow rectangular block 1 which forms “a shallow tray” (i.e., see column 2, lines 30-37) as recited in base claim 1 from which claims 4, 5, and 9 depend.
With regard to claims 4 and 5 of the instant application, Parr does not specifically disclose that a portion of the water stream that reaches an end of the ice formation tray 1 is either drained or recirculated as respectively recited in these claims of the instant application.  
Nevertheless, it is known in the art of making ice and specifically taught by Miller et al. as known Prior Art (i.e., see Fig. 1 of Miller et al.) to have various portions of the water stream that is supplied to the ice formation mold 24 to be either recirculated after flowing back into the water sump 12 or drained via drain line 16 (i.e., see column 1, lines 49-59).  Also see column 8, lines 60-63 of Miller et al. which reiterate that it is known to recirculate and recycle excess water which has been supplied to the ice formation tray for making ice. 
With regard to claim 9 of the instant application, while disclosing that the water stream has a source (i.e., see column 2, lines 44-50) and is received via an inlet 17 or 17’ into the ice formation cell or compartment 6 of the ice formation tray 1 via an inlet, Parr does not specifically disclose that the source of the supplied water stream is a water bin or water container of some sort as recited by claim 9 of the instant application.
Again, it is known in the art of making ice in an ice making mold and taught by Miller et al. as known Prior Art (i.e., see Fig. 1 of Miller et al.) to have the source of the water stream that is supplied to the ice formation mold 24 specifically be in the form of a water bin or water sump as shown in Fig. 1 of Miller et al.   
Therefore, it would have been obvious to one of ordinary skill in the art of making ice at the time of filing of the instant application to specifically modify the ice making method of Parr by providing a water bin or water sump to be the source of the supplied water stream and also by allowing both water draining and water recirculation/recycling after the water is supplied to the ice formation tray or block in order to allow water storage and conservation via recycling/recirculation on an as-needed basis while also allowing water to be drained when there is excess water on an as-needed basis as taught by Miller et al., thus optimizing water usage and conservation by the ice making process. 
As best can be understood given the indefiniteness of the claim, claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parr (U.S. Patent No. 3,393,531) in view of Dedricks et al. (U.S. Patent No. 3,430,452 A). 
As noted in greater detail above, Parr discloses using refrigerant flowing through a refrigerant tube to freeze water in an ice formation tray 1 as part of a cooling cycle. Parr, however, does not specifically teach reversing the cooling/refrigeration cycle to increase a temperature of the refrigerant tube prior to removing or prying at least one ice piece layer away out of the ice formation tray 1 as recited in claim 8 of the instant application. 
Nevertheless, it is known in the art of ice making and taught by Dedricks et al. that it is desirable to defrost the ice formation tray or mold 14 “in any suitable manner” in order to help free the ice produced therein, such as specifically “by reversing the refrigerant flow to effect a slight warming of the back and side walls of each cell to free the ice product therein” (see column 3, lines 62-65 of Dedricks et al.).
	Therefore, it would have been obvious to one of ordinary skill in the art of making ice at the time of filing of the instant application to specifically modify the ice making method of Parr by reversing the direction of the cooling/refrigeration cycle so as to increase the temperature of the refrigerant and refrigerant tube prior to removing any ice product or ice piece layer as taught by Dedricks et al. in order to facilitate removal of the ice product or ice piece layer. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,733,003 B2, issued to Oxen, Inc., on August 15, 2017. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of pending claim 1 of the instant application are recited in claim 12 of the aforementioned patent. While claim 12 of the aforementioned patent includes additional limitations not recited in claim 1 of the instant application, it is obvious to exclude any and all unnecessary steps as well as all corresponding structures which are not necessary. 
Allowable Subject Matter
Claims 7 and 10 through 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest any of the subject matter of claim 7 of the instant application or the subject matter of claim 10 (and claims 11 and 12 depending therefrom) or the subject matter of claim 13 of the instant application. In particular, the prior art of record does not show nor reasonably suggest the particulars of the structural and functional interrelationships between the ejector and the evaporator tube as recited by any of claims 7 and 10 through 13 of the instant application as currently pending.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763